 Case 3:17-cv-01362 Document 1278 Filed 04/16/21 Page 1 of 2 PageID #: 43006



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                     MEMORANDUM OPINION AND ORDER

     Trial of these cases will begin on May 3, 2021.            As the

court earlier informed the parties, the court has set aside the

following dates for trial:

           May 3-7, 10-14, 17-21, 24-28, 2021

           June 4, 7-11, 14-18, 28-30, 2021

           July 1-2, 6-9, 12-16, 19-23, 26-27, 2021

           August 2-6, 9-12, 2021.

These dates are subject to change.
 Case 3:17-cv-01362 Document 1278 Filed 04/16/21 Page 2 of 2 PageID #: 43007



       At the pretrial conference held on April 14, 2021, the court

notified the parties that, although the number of participants

allowed in the courtroom would remain capped at twenty-five, see

ECF No. 1199, overflow space within the courthouse would be

provided so that members of the public, members of the press, and

other interested parties could observe the proceedings.

Therefore, as the parties were further informed, there is no need

to make the trial proceedings available electronically and the

court will not do so.      To the extent the court’s order of January

12, 2021, provides otherwise, see ECF No. 1199, it is VACATED.

Electronic access for the final pretrial conference, currently

scheduled for April 29, 2021, at 11:00 a.m., will remain

available.    See ECF No. 1258.

       The Clerk is directed to send copies of this Order to those

counsel of record who have registered to receive an electronic

NEF.

           IT IS SO ORDERED this 16th day of April, 2021.

                                  ENTER:




                                     David A. Faber
                                     Senior United States District Judge




                                     2
